Citation Nr: 1521131	
Decision Date: 05/18/15    Archive Date: 05/26/15

DOCKET NO. 13-25 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for residuals of a right fibula fracture.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1974 to November 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.


FINDING OF FACT

The Veteran's service-connected residuals of the right fibula fracture are primarily manifested by pain and mild to moderate limitation of motion of the right knee and ankle which does not result in loose motion requiring a brace, or more than slight knee or ankle disability.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for residuals of the right fibula fracture are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.14, 4.71a, Diagnostic Code (DC) 5262 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VCAA Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A VA letter issued in September 2011 satisfied the duty to notify provisions with respect to the increased rating claims and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

With regard to the duty to assist, the claims file contains the Veteran's service treatment records (STRs), service personnel records, VA medical records, and the statements of the Veteran.  The Veteran did not report receiving any private treatment.

Additionally, VA examinations were conducted in December 2011, May 2013, August 2013, and November 2013 in connection with the Veteran's claim.  Review of the VA examination reports reflect that they are adequate for the purpose of adjudicating the Veteran's claims.  Specifically, the examination reports reflect that diagnoses and opinions which are congruent with the other evidence of record were rendered following a physical examination of the Veteran and a review of the record.  Pertinent symptoms and degrees of impairment are recorded.  All offered opinions are accompanied by a complete rationale.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The Board therefore finds that VA satisfied its duty to assist the Veteran with a contemporaneous examination.

There is no indication in the record that any additional evidence, relevant to the issues adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

In adjudicating the claims below, the Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

II. Increased Rating - General

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2014).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2014).  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

III. Increased Rating - Residuals of right fibula fracture

Throughout the period on appeal, the Veteran's right fibula fracture has been rated as 10 percent disabling under Diagnostic Code 5262.

Under Diagnostic Code 5262, a 10 percent rating contemplates impairment of the tibia and fibula by malunion with slight knee or ankle disability.  38 C.F.R. § 4.71a, Diagnostic Code 5262 (2014).  A 20 percent rating is warranted with moderate knee or ankle disability, and a 30 percent rating is warranted for marked knee or ankle disability.  Id.  A 40 percent rating is warranted for nonunion with loose motion, requiring brace.  Id.

The probative evidence from this period is extensive.  As discussed above, the Veteran was afforded four examinations between December 2011 and November 2013.

The December 2011 report reflects that the Veteran denied flare-ups of the condition but did report pain and weakness.  Range of motion testing for the right knee revealed flexion to 135 degrees and full extension with no objective evidence of painful motion and no additional impairment after repetition.  The examiner noted that the Veteran had weakened movement of the right lower extremity.  Stability tests were normal as was knee strength.  No evidence of subluxation was reported and the Veteran denied a history of shin splints.  He did report using a cane on a regular basis to ambulate.  X-rays taken at the time were unremarkable for the right knee and fibula.

The May 2013 VA examination report reflects that the Veteran again denied flare-ups.  The Veteran had full range of motion in his right knee with no painful motion or weakness.  He did report using a cane to ambulate.  No evidence of subluxation or instability was noted.

In August 2013 the Veteran underwent an examination of his right ankle.  The report reflects that the ankle was limited to 35 degrees of plantar flexion and 10 degrees of dorsiflexion.  Repetition testing was not conducted.  The examiner noted that the Veteran had painful, weakened movement of the ankle.  Strength and stability were normal, and there was no evidence of ankylosis, malunion, or astragalectomy.  X-Rays taken in December 2012 revealed no evidence of acute fracture, dislocation, soft tissue injury, or subluxation.  The examiner opined that the Veteran's fibula injury resulted in a slight ankle or knee disability.  She noted that there was no evidence of a right knee condition at that time.

Finally, a November 2013 examination was conducted in connection with the Veteran's claim.  The examination report reflects that the Veteran reported flare-ups when he walks or stands a lot that result in his ankle becoming stiff.  Range of motion testing revealed right ankle plantar flexion to 35 degrees and dorsiflexion to 10 degrees.  Strength and stability tests were normal and no evidence of ankylosis was documented.  There was evidence of painful motion but no additional limitation of motion after repetition.  X-rays at that time were negative for subluxation or dislocation, although some mild arthritis of the right big toe was noted.  It was also noted that the Veteran's disability requires him to sit frequently.

Based on the evidence described, the Board does not find that a rating in excess of 10 percent is warranted for the Veteran's right fibula fracture.  Under Diagnostic Code 5262, a 20 percent rating is warranted with moderate knee or ankle disability.  Here, the evidence does not demonstrate a moderate disability of either the right ankle or right knee.  The X-ray evidence indicates that the fibula is well healed with no evidence of a current fracture or malalignment.  Further, the August 2013 examiner opined that the Veteran's right lower leg disability resulted in only a slight ankle and knee disability and did not impact his ability to work.  The evidence from the period also reflects that the Veteran is able to ambulate with a cane (although it is unclear if this is used for his nonservice related right foot injury).  While the Veteran has complained of pain originating in his ankle, pain alone is not a disability.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  Pain may be a disability to the extent that there is a functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Additionally, while there is evidence of limited motion in the right knee and right ankle, the level of limitation does not more closely approximate a moderate impairment.  Specifically, the Veteran's right knee was at most limited to 135 degrees of flexion (140 degrees is full flexion).  This level of impairment would be noncompensable under the applicable rating criteria.  Additionally, there was no evidence of ankylosis in the right ankle and dorsiflexion was limited to 10 degrees (20 degrees is considered full range of motion).  Under Diagnostic Code 5271, moderate impairment of motion of the ankle is rated as 10 percent disabling.  It would be illogical then to find that moderate limitation of motion of the ankle carries the same meaning as moderate impairment of the ankle under Diagnostic Code 5262, which is rated as 20 percent disabling.  Rather, limitation of motion is not the only factor in determining the severity of an ankle disability.  Other potential symptoms include but are not limited to ankylosis, astragalectomy, subluxation, or the "DeLuca" factors.  In this regard the Board does not find that the Veteran's moderate right ankle limitation of motion more closely approximates a moderate right ankle impairment under the meaning of Diagnostic Code 5262.  At no point during the period on appeal did the medical evidence reveal any subluxation, dislocation, instability, or malunion that may have resulted in a more significant disability.  Further, while the Veteran complained of weakness, all four VA examinations revealed normal strength.  Based on the above, the Veteran's symptoms of a right fibula fracture more closely approximate a 10 percent evaluation, and no higher, throughout the period on appeal.

The Board has considered the benefit-of-the-doubt doctrine, however, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) ; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



IV. Extraschedular Analysis

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's right fibula impairment are specifically contemplated by the schedular rating criteria.  The Veteran's right fibula impairment has been manifested by pain and mild to moderate limitation of motion of the ankle and knee.  The schedular rating criteria specifically contemplate ratings based on this symptomatology.  38 C.F.R. § 4.10, 4.45, 4.59, 4.71, Diagnostic Codes 5010, 5262.  In this case, comparing the Veteran's disability level and the symptoms listed in the Rating Schedule, the degrees of disability throughout the entire period under consideration are contemplated by the Rating Schedule and the assigned rating is, therefore, adequate.

The Board also notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating claim when such claim is expressly raised by a veteran or reasonably raised by the record.  In this case, the record does not reflect, and the Veteran does not allege, that he is unemployable due to his service-connected right fibula disability.  The record does reflect that the Veteran's fibula disability would require him to sit down frequently.  However, he has not alleged that he is, or was at any time during the period on appeal, unemployable on account of his service-connected disabilities.  Thus, the Board finds that Rice is inapplicable because there is no evidence of unemployability due to the Veteran's service-connected right fibula.





ORDER

Entitlement to an initial evaluation in excess of 10 percent for residuals of a right fibula fracture is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


